
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Parts 174 and 180
        [EPA-HQ-OPP-2017-0006; FRL-9959-61]
        Receipt of Several Pesticide Petitions Filed for Residues of Pesticide Chemicals in or on Various Commodities
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Notice of filing of petitions and request for comment.
        
        
          SUMMARY:

          This document announces the Agency's receipt of several initial filings of pesticide petitions requesting the establishment or modification of regulations for residues of pesticide chemicals in or on various commodities.
        
        
          DATES:
          Comments must be received on or before May 10, 2017.
        
        
          ADDRESSES:
          Submit your comments, identified by the docket identification (ID) number and the pesticide petition number (PP) of interest as shown in the body of this document, by one of the following methods:
          • Federal eRulemaking Portal: http://www.regulations.gov. Follow the online instructions for submitting comments. Do not submit electronically any information you consider to be Confidential Business Information (CBI) or other information whose disclosure is restricted by statute.
          • Mail: OPP Docket, Environmental Protection Agency Docket Center (EPA/DC), (28221T), 1200 Pennsylvania Ave. NW., Washington, DC 20460-0001.
          • Hand Delivery: To make special arrangements for hand delivery or delivery of boxed information, please follow the instructions at http://www.epa.gov/dockets/contacts.html. Additional instructions on commenting or visiting the docket, along with more information about dockets generally, is available at http://www.epa.gov/dockets.
          
        
        
          FOR FURTHER INFORMATION CONTACT:

          Michael Goodis, Registration Division (RD) (7505P), main telephone number: (703) 305-7090; email address: RDFRNotices@epa.gov. The mailing address for each contact person is: Office of Pesticide Programs, Environmental Protection Agency, 1200 Pennsylvania Ave. NW., Washington, DC 20460-0001. As part of the mailing address, include the contact person's name, division, and mail code.
        
      
      
        SUPPLEMENTARY INFORMATION:
        I. General Information
        A. Does this action apply to me?
        You may be potentially affected by this action if you are an agricultural producer, food manufacturer, or pesticide manufacturer. The following list of North American Industrial Classification System (NAICS) codes is not intended to be exhaustive, but rather provides a guide to help readers determine whether this document applies to them. Potentially affected entities may include:
        • Crop production (NAICS code 111).
        • Animal production (NAICS code 112).
        • Food manufacturing (NAICS code 311).
        • Pesticide manufacturing (NAICS code 32532).

        If you have any questions regarding the applicability of this action to a particular entity, consult the person listed under FOR FURTHER INFORMATION CONTACT for the division listed at the end of the pesticide petition summary of interest.
        B. What should I consider as I prepare my comments for EPA?
        1. Submitting CBI. Do not submit this information to EPA through regulations.gov or email. Clearly mark the part or all of the information that you claim to be CBI. For CBI information in a disk or CD-ROM that you mail to EPA, mark the outside of the disk or CD-ROM as CBI and then identify electronically within the disk or CD-ROM the specific information that is claimed as CBI. In addition to one complete version of the comment that includes information claimed as CBI, a copy of the comment that does not contain the information claimed as CBI must be submitted for inclusion in the public docket. Information so marked will not be disclosed except in accordance with procedures set forth in 40 CFR part 2.
        2. Tips for preparing your comments. When preparing and submitting your comments, see the commenting tips at http://www.epa.gov/dockets/comments.html.
        
        3. Environmental justice. EPA seeks to achieve environmental justice, the fair treatment and meaningful involvement of any group, including minority and/or low-income populations, in the development, implementation, and enforcement of environmental laws, regulations, and policies. To help address potential environmental justice issues, the Agency seeks information on any groups or segments of the population who, as a result of their location, cultural practices, or other factors, may have atypical or disproportionately high and adverse human health impacts or environmental effects from exposure to the pesticides discussed in this document, compared to the general population.
        II. What action is the Agency taking?
        EPA is requesting the establishment or modification of regulations in 40 CFR part 180 for residues of pesticide chemicals in or on various food commodities.
        The Agency is taking public comment on the requests before responding to the petitioners. EPA is not proposing any particular action at this time. EPA has determined that the pesticide petitions described in this document contain the data or information prescribed in FFDCA section 408(d)(2), 21 U.S.C. 346a(d)(2); however, EPA has not fully evaluated the sufficiency of the submitted data at this time or whether the data support granting of the pesticide petitions. After considering the public comments, EPA intends to evaluate whether and what action may be warranted. Additional data may be needed before EPA can make a final determination on these pesticide petitions.

        Pursuant to 40 CFR 180.7(f), a summary of each of the petitions that are the subject of this document, prepared by the petitioner, is included in a docket EPA has created for each rulemaking. The docket for each of the petitions is available at http://www.regulations.gov.
        
        As specified in FFDCA section 408(d)(3), 21 U.S.C. 346a(d)(3), EPA is publishing notice of the petitions so that the public has an opportunity to comment on these requests for the establishment or modification of regulations for residues of pesticides in or on food commodities. Further information on the petitions may be obtained through the petition summaries referenced in this unit.
        New Tolerances
        1. PP 6E8492. (EPA-HQ-OPP-2016-0495). Interregional Research Project No. 4 (IR-4) Project Headquarters, Rutgers, The State University of NJ, 500 College Road East, Suite 201, W, Princeton, NJ 08540, requests to establish a tolerance in 40 CFR part 180 for residues of prometryn in or on the raw agricultural commodity celtuce at 0.5 parts per million (ppm). Contact: RD.
        2. PP 6E8516. (EPA-HQ-OPP-2016-0650). Interregional Research Project No. 4 (IR-4) Project Headquarters, Rutgers, The State University of NJ, 500 College Road East, Suite 201, W, Princeton, NJ 08540, requests to establish tolerance in 40 CFR 180.650 by establishing tolerances for residues of isoxaben N-[3-(1-ethyl-1-methylpropyl)-5-isoxazolyl]-2, 6-dimethoxybenzamide in or on the raw agricultural commodities apple at 0.01 parts per million (ppm), the bushberry subgroup 13-07B at 0.01 ppm, the fruit, small, vine climbing, except fuzzy kiwifruit, subgroup 13-07F at 0.01 ppm and the nut, tree, group 14-12 at 0.02 ppm. An acceptable analytical method is available for enforcement purposes. Contact: RD.
        3. PP 6E8534. (EPA-HQ-OPP-2017-0032). Bayer CropScience, LP., 2 T.W. Alexander Drive, P.O. Box 12014, Research triangle Park, NC 27709, requests to establish an import tolerance in 40 CFR part 180 for residues of the fungicide tebuconazole in or on ginseng, fresh at 0.15 parts per million (ppm); and ginseng, dried/red at 0.4 (ppm). An enforcement method for plant commodities has been validated on various commodities. It has undergone successful EPA validation and has been submitted for inclusion in PAM II. The animal method has also been approved as an adequate enforcement method. Contact: RD.
        New Tolerance Exemptions
        1. PP IN-11002. (EPA-HQ-OPP-2017-0012). Spring Trading Company, LLC., (203 Dogwood Trail, Magnolia, TX 77354) on behalf of Ingevity Corporation, 5255 Virginia Avenue, North Charleston, SC 29406, requests to establish an exemption from the requirement of a tolerance for residues of tall oil fatty acid (CAS Reg. No. 61790-12-3) when used as an inert ingredient in pesticide formulations applied to growing crops and raw agricultural commodities after harvest under 40 CFR 180.910; application to animals under 40 CFR 180.930 and application to food-contact surface sanitizing solutions under 40 CFR 180.940. The petitioner believes no analytical method is needed because it is not required for an exemption from the requirement of a tolerance. Contact: RD.
        2. PP IN-11004. (EPA-HQ-OPP-2016-0780). Clariant Corporation, 4000 Monroe Road, Charlotte, NC 28205, requests to establish exemptions from the requirement of a tolerance in 40 CFR 180.960 for residues of oxirane, 2-methyl, polymer with oxirane, hydrogen sulfate, ammonium salt (CAS Reg. No. 57608-14-7) and oxirane, 2-methyl, polymer with oxirane, hydrogen sulfate, potassium salt (CAS Reg. No. 1838191-48-2) having a minimum number average molecular weight in (amu) of 1,800 when used as inert ingredients in pesticide formulations under 40 CFR 180.960. The petitioner believes no analytical method is needed because it is not required for an exemption from the requirement of a tolerance. Contact: RD.
        Amended Tolerances
        
          PP 6E8516. (EPA-HQ-OPP-2016-0650). Interregional Research Project No. 4 (IR-4) Project Headquarters, Rutgers, The State University of NJ, 500 College Road East, Suite 201, W, Princeton, NJ 08540, requests to remove the tolerances in 40 CFR 180.650 for residues of isoxaben N-[3-(1-ethyl-1-methylpropyl)-5-isoxazolyl]-2, 6-dimethoxybenzamide in or on the raw agricultural commodities grape at 0.01 ppm; nut, tree, group 14 at 0.02 ppm; and pistachio at 0.02 ppm. An acceptable analytical method is available for enforcement purposes. Contact: RD.
        
          Authority:
          21 U.S.C. 346a.
        
        
          Dated: March 7, 2017.
          Hamaad Syed,
          Acting Director, Information Technology and Resources Management Division, Office of Pesticide Programs. 
        
      
      [FR Doc. 2017-07128 Filed 4-7-17; 8:45 am]
       BILLING CODE 6560-50-P
    
  